PER CURIAM.
Appellant seeks' review of an order styled “Final Judgment for Plaintiff.” The order said the court was “finding] in favor of the Plaintiff,” but was retaining jurisdiction “to entertain any additional relief that *1293the parties may seek and be entitled to based upon [the] ruling.” Finding that this order is not an appealable final order, we dismiss.
Generally, an order is final and ripe for appeal when “the order in question constitutes an end to the judicial labor in the cause, and nothing further remains to be done by the court to effectuate a termination of the cause as between the parties directly affected.” See S.L.T. Warehouse Co. v. Webb, 304 So.2d 97, 99 (Fla.1974); see also Caufield v. Cantele, 837 So.2d 371, 375 (Fla.2002) (“A final judgment is one which ends the litigation between the parties and disposes of all issues involved such that no further action by the court will be necessary”). Here, the “Final Judgment” reserves jurisdiction to consider requests for additional relief and therefore contemplates additional judicial labor.
DISMISSED.
WINOKUR, JAY, and WINSOR, JJ., concur.